Orders of disposition, Family Court, New York County (Sara E Schechter, J.), entered on or about March 29, 2006, terminating respondent’s parental rights to the subject children upon a finding that she failed to comply with the terms of a suspended judgment, and committing custody and guardianship of the children to petitioner agency and the Commissioner of Social Ser*347vices for the purposes of adoption, unanimously affirmed, without costs.
Revocation of the suspended judgment and termination of respondent’s parental rights to facilitate adoption of the children by their grandmother is supported by a preponderance of the evidence showing respondent’s noncompliance with various aspects of the suspended judgment. Her behavior included dropping out of the aftercare drug program she had been directed to attend, failure to keep the agency informed of her status with that program or enrollment in another drug program, failure to follow through with a random drug testing referral provided by the agency, and use of an illicit drug (see Matter of Tyshawn Jaraind C., 36 AD3d 564 [2007]). We have considered respondent’s other arguments and find them unavailing. Concur— Saxe, J.P., Marlow, Buckley, Catterson and McGuire, JJ.